Title: To James Madison from William Nelson, Jr., 8 July 1802
From: Nelson, William, Jr.
To: Madison, James


Dr. Sir
Virga. York Town July 8th. 1802
I understand that a new District for the collection of duties has been established in Matthews County and perhaps a part of Glo[uce]ster. If no person has been appointed collector, or if no one of more experience and better pretensions has been thought of for the office, I take the liberty of mentioning as a candidate Mr. Thos. Nelson junr. of this town, son of Hugh Nelson decd. He has had the usual College-education, has lived some time in a counting house, and has since attended a course of lectures on law; and I believe him to be a young man of correct demeanor. He will in few months attain his twenty second year. I am, with great respect, Dr. Sir, yr. obedt St
Wm. Nelson jr.
 

   
   RC (DNA: RG 59, ML). In the lower margin JM wrote in pencil, “Francis Armistead is appointed.”



   
   Thomas Nelson, Jr. (1780–1859), was a member of the wealthy and influential Nelson family of York County, Virginia. His father was Col. Hugh Nelson (1750–1800), his uncles, Gen. Thomas Nelson, a signer of the Declaration of Independence and a governor of Virginia, and William Nelson, Jr. Thomas Nelson, Jr., was appointed collector at Yorktown in 1807; JM appointed him commissioner of loans for the state of Virginia in 1809 (Richard C. M. Page, Genealogy of the Page Family in Virginia [New York, 1893], pp. 161, 172–73, 181–82; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 2:57, 63, 119, 120).



   
   William Nelson, Jr. (ca. 1754–1813), served as a judge of the General Court of Virginia from 1791 until his death (Page, Genealogy of the Page Family, p. 162; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 6:500 n. 2).


